DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot in view of the new ground(s) of rejection.
Election/Restrictions
Claims 107 – 114 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 115 – 126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 115 – 126 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Regarding claim 115, this claim does not positively recite how each of the device components are structurally arranged and cooperatively associated, and is therefore considered indefinite. Claim 1 merely lists each of the device components. The location of the fluid-moving mechanism 213 is not clear and is therefore considered indefinite. It is not clear if the fluid-moving mechanism 213 is located on the housing 101 or the fluidic cartridge 104 (see figures 8A and 12). The location of the electronic chip 207 is not clear. It is not clear if the electronic chip 207 is located on the housing 101 or the fluidic cartridge 104. The location of the power source 121 is not clear.  It appears from figure 8A that the power source is part of mobile phone 103.
In claims drawn to an apparatus statutory class of invention, the structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device (see MPEP § 2172.01). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 115 –  126 are rejected under 35 U.S.C. 103 as being unpatentable over Alt et al. (US 2014/0038222 A1; “Alt”) in view of  Rajagopal et al. (US 9,169,521 B1; “Rajagopal”) and Krishnan et al. (US 2014/0127697 A1; “Krishnan”).
Regarding claim 115, Alt teaches a compact device structure (coupler 115; figure 13B) comprising: a housing (coupler 115) comprising an optical pathway (e.g., the other side of the receptacle 118 comprising a transparent (optically clear) substrate that faces and interfaces with the camera lens 113 of the phone 110 so that optical measurements can be performed when cartridge 122 is inserted; figures 13A and 13 B; ¶87), wherein the housing is configured to receive a fluidic cartridge (cartridge 122 via receptacle 118; ¶87); a fluid-moving mechanism, wherein the fluid-moving mechanism draws fluid through the fluidic cartridge (¶¶73, 75, 78 and 88); and a power source (¶¶17, 20, 72, 76, 85 and 88), wherein the compact device is configured to be controlled by a portable computing device (smartphone 110; figures 13A and 13B; ¶¶81 – 83, 90 and 91).
Alt does not specifically teach that an electronic chip on the fluidic cartridge comprises a plurality of alternating current (AC) electrodes configured to be selectively energized.
Alt does teach that the disclosed apparatus receives the assay cartridge wherein assays are performed on samples (¶¶23 – 25).
Krishnan teaches an apparatus comprising an electrode chip (electronic chip) comprising a microelectrode array that can be enclosed in a microfluidic cartridge (e.g., ¶¶10, 13, 25, 33, 39, 151, 161 and 193). Krishnan teaches that a controller independently controls the electrodes and the electrodes can be selectively energized (¶¶32 – 45).  Krishnan teaches that the controller can apply an AC electrokinetic high field using an array of  electrodes positioned within a housing of the apparatus for isolating  a nucleic acid from a sample using a DEP process (¶¶32 – 39, 42 and prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide an electronic chip comprises a plurality of alternating current (AC) electrodes configured to be selectively energized as taught by Krishnan in the fluidic cartridge taught by Alt to in order to enable the performance of assays. Examiner submits that these arguments are in line with the Supreme Court unanimous opinion, KSR International v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007), in which the Court stated that “[a] court must ask whether the improvement is more than the predictable use of prior art elements according to their established functions.” Id. at 1731. 
Alt does not specifically teach a power source wherein output from the power source is less than 5 watts. 
However, Krishnan teaches that their disclosed apparatus has a low electrical power requirement (e.g., ¶101). Furthermore, Rajagopal teaches a related cartridge device (600) using a power source comprising a 2 watt battery (608) (col. 13, lines 1 – 21; figure 6). Therefore, the use of a power source of less than 5 watts would have been considered to be predictable and 
Regarding claim 116, Alt teaches a smartphone 110 comprising a camera (camera lens 113; ¶¶83 – 85; figure 13A). 
Regarding claim 117, Alt teaches that the camera (camera lens 113; ¶¶83 – 85; figure 13A) is the portable computing device (smartphone 110).
Regarding claim 118, Alt teaches that the camera (camera lens 113; ¶¶83 – 85; figure 13A) produces an image that is capable of being analyzed (¶¶15 – 117 and 91) by the portable computing device (smartphone 110).
Regarding claim 119, Krishnan teaches wherein the electronic chip is configured to apply an electric current to the sample (¶¶33 – 38).
Regarding claim 120, Krishnan teaches wherein the plurality of alternating current electrodes is configured to be selectively energized to establish dielectric (DEP) high field and a DEP low field regions, wherein the AC electrokinetic  effects separate nanoscale analytes from larger molecular entities (¶¶33 – 38).
Regarding claim 121, Alt teaches that the fluidic cartridge (cartridge 122; figures 13A – 13C) is inserted into a fluidic cartridge slot (receptacle 118; ¶87; figures 13A – 13C) of the compact device (coupler 115; figure 13B).
Regarding claims 122 and 124, Alt teaches the incorporation of a USB port (¶17).

Regarding claim 125, Alt teaches the incorporation and use of a battery power source (¶¶17, 20, 72, 76, 85 and 88).
Regarding claim 126, Alt teaches that the compact device (coupler 115; figure 13B)  comprises a flat top plate (e.g., the surface of coupler 115 when flipped over in figure 13B in which the smartphone 110 would rest positioned on top of the cartridge 122), such that the computing device rests on the flat top plate of the portable computing device (smartphone 110).
Conclusion
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1797



/BRIAN J. SINES/Primary Examiner, Art Unit 1797